DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-24 are pending and under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gusky et al. (US 2004/0192136), hereinafter Gusky.
Regarding claims 15-17, Gusky discloses a method for producing a pulp fibrous accumulated sheet comprising (par. 0042): (a) applying a binder (‘bonding material’) (par. 0066) onto base-fibers from a first direction (top) in a spray chamber (par. 0065), and adsorbing the base-fibers along the first direction along an upper surface and a lower surface (nip point) (par. 0062) which reads on all of claims 15-17; or alternatively, using a vacuum or blower from one or both sides (par. 0050-0053, 0065) and applied from one or both sides, can also read on the adsorbing step in claims 15-17; and (b) applying a binder (‘bonding material’) onto the base-fibers from a second direction (bottom – “untreated side of the airlaid web”) (par. 0075-0078) in the same or a variable amount, and adsorbing the base-fibers along the second direction (par. 0079) at compaction device (64), and transporting the base fibers between where the first treatment of binder occurs and where the second-side treatment of binder occurs (par. 0045, 0073-0075) . The nip points and/or blower/vacuums apply a surface to both the top and bottom surface [or ‘from the first and second direction’] and cause the fibers to attach to the forming fabric (par. 0052) which would read on the “adsorbing” step as required in the claims. 
Additionally, as explained in par. 0060 (Fig. 2), Gusky discloses an embodiment where the airlaid web is transferred to a compacting machine (par. 0061-0062), which all occurs prior to the applying of binder material (par. 0065) to both the top (par. 0073-0074) and bottom (par. 0075) surfaces of the web. There can also be a second compacting machine (par. 0064) which occurs prior to the application of binder, which “can also be used to improve the appearance of the web.” 
Regarding claims 18-19, Gusky discloses the subject matter of claim 15, and further discloses that a gas can be fed along the top and/or bottom of the web material prior to applying binder and after applying binder or pulp fibers to the bottom surface (or ‘from the second direction’) (par. 0050-0052, 0065, 0076), the blower is read as “feeding a gas” as required in the claims.
Regarding claim 20, Gusky discloses the subject matter of claim 15, and further discloses a compaction or pressurizing of the fibers prior to applying of the binder (‘bonding material’) from the top and to the top surface (par. 0064-0065) where the first compaction or pressing from claim 15 above would read upon this step of pressurizing the base-fibers with a plane roll prior to the embossing.
Regarding claim 24, Gusky discloses the subject matter of claim 15, and further discloses that the product being produced is a paper towel (par. 0081-0082) which is “non-water-disintegrable” paper that absorbs water but does not disintegrate in water. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US 2004/0192136) in view of Ames et al. (US 2005/0066494), hereinafter Ames.
Regarding claim 21, Gusky discloses the subject matter of claim 15, but does not explicitly disclose removing static electricity in the base-fibers. 
However, Ames discloses a similar method to that of Gusky above in that Ames also produces a composite material from pulp fibers and binder (Ames, Figs. 2 and 4, par. 0002, 0019, 0027) in which Ames calls the fibers a “tow” but are made of similar materials as in Gusky above (Ames, par. 0019) and likewise applies a liquid to the material. Ames further suggests placing a static elimination device near the apparatus forming the material as to decrease the amount of static charges that accumulate on the tow band and further notes that these devices’ placement is within the skill of the art as to remove static electricity from the material. Accordingly, in view of the above, it would have been obvious to have further removed the static electricity of the material as it is formed as to reduce the static charges that may form during processing, as is claimed.  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gusky (US 2004/0192136) in view of Hawkins et al. (US 2011/0021101), hereinafter Hawkins. 
Regarding claims 22-23, Gusky does not explicitly disclose the applying of alum to the base-fibers as required in claims 22-23. 
However, Hawkins discloses a process of applying a binder to a similar type of fibrous non-woven mat (Hawkins, par. 0002-0003 describes the process being suitable for use with “natural fibers” which are similar in character to the pulp fibers as in Gusky above) and additionally discloses the use of alum (Hawkins, par. 0042) as to resist moisture within the binder composition that is being applied to the fibers. Accordingly, in order to likewise reduce moisture accumulation within the bonding material of Gusky above, it would have been obvious to have specified that an alum is included within the liquid binder material above, as described by Hawkins, as to apply alum material as is required in claims 22-23. 
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
The order of steps is addressed in the updated rejection above. The binder is applied subsequent to two compaction steps in the applied Gusky reference above. 
Applicant appears to argue (p. 6) that the compaction device (nip point of two opposing rollers) does not meet the claimed embossing step. However, Applicant’s disclosure also shows a nip point; please see instant specification at Fig. 4 with two opposing sets of opposing rollers at 8 and 9 corresponding with the two compaction devices as applied above (reading upon the embossing/pressurizing steps in claim 15 and claim 20). 
As such, the arguments are not found persuasive as this roller structure is read to perform the step of embossing as required in the claims. The claims do not require any specific limitations as to the amount of surface that is to be embossed by the embossing step and the instant specification supports a broad interpretation as outlined above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742